Citation Nr: 1105043	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-31 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to July 
1970 and from October 1970 to December 1991.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2009.  This matter was 
originally on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to a TDIU; he contends that his 
service-connected disabilities render him unemployable.

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2010).  Consideration may be given to his 
level of education, special training, and previous work 
experience in making this determination, but not to his age or 
the impairment caused by any disabilities that are not service-
connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 60 
percent or more, or, if more than one disability, at least one 
disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  Id.  Disabilities resulting 
from common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent disability or 
one 40 percent disability.  38 C.F.R. § 4.16(a).

In the present case, the Veteran meets the schedular criteria for 
a TDIU.  Service connection is currently established for 
posttraumatic stress disorder (PTSD) rated as 70 percent 
disabling, acromioclavicular separation with degenerative changes 
of the left shoulder and retropatellar pain syndrome of both 
knees rated as 10 percent disabling, and right elbow injury and 
bilateral hearing loss rated as noncompensably disabling.  

The RO has continued to deny the Veteran's claim on the basis 
that his VA treatment records do not show that he is unable to 
obtain or sustain gainful employment because of his service-
connected disabilities and that his last employer reported that 
he retired after 12 years of employment as a corrections officer 
without any concessions made by reason of age or disability.  

As noted above, in December 2009, the Board remanded the case for 
further development.  Specifically, the Board directed that any 
existing vocational rehabilitation records be obtained and 
associated with the claims file and that if these records were 
obtained indicating the Veteran was unable to work, then a VA 
examination to determine the impact of the service-connected 
disabilities had on his employment should be conducted.

Although the Veteran's vocational rehabilitation records were 
requested, they had been destroyed in 2006.  The Board also notes 
that over the years, the Veteran's PTSD symptoms have fluctuated 
in severity.  Of particular importance, however, is a 2004 VA 
examination report which notes that at that time the Veteran's 
social and occupational function was moderately impaired and that 
his ability to engage in substantial, gainful employment was 
fair.  The examiner noted, however, that the Veteran's condition 
was not improving and that his ability to engage in substantial, 
gainful employment was deteriorating since the last examination.  
Thus, the Board finds that in light of the fact that the 
vocational rehabilitation records are unavailable through no 
fault of the Veteran as well as the indication in 2004 that the 
Veteran's ability to engage in gainful employment was 
deteriorating, the Board finds that a VA examination is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
appropriate VA examination to determine 
whether the severity of his service-
connected disabilities preclude substantial 
gainful employment.  A list of the 
Veteran's service-connected disabilities as 
well as the claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished. In particular, the examiner 
should indicate whether it is at least as 
likely as not that the service-connected 
disabilities together result in the Veteran 
being unable to obtain and retain 
substantially gainful employment.  The 
examiner should provide a complete 
rationale for all conclusions reached. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


